
	
		II
		112th CONGRESS
		2d Session
		S. 3247
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2012
			Mr. Isakson introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To direct the Secretary of the Interior to
		  conduct a special resource study of the West Hunter Street Baptist Church in
		  Atlanta, Georgia, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 West Hunter Street Baptist Church
			 Study Act.
		2.Special resource study
			(a)StudyThe Secretary of the Interior shall conduct
			 a special resource study of the historic West Hunter Street Baptist Church,
			 located at 775 Martin Luther King Jr. Drive, S.W., Atlanta, Georgia.
			(b)ContentsIn conducting the study under subsection
			 (a), the Secretary shall—
				(1)evaluate the national significance of the
			 site;
				(2)determine the suitability and feasibility
			 of designating the area as a unit of the National Park System;
				(3)consider other alternatives for
			 preservation, protection, and interpretation of the site by Federal, State, or
			 local governmental entities, or private and nonprofit organizations;
				(4)consult with interested Federal, State, or
			 local governmental entities, private and nonprofit organizations or any other
			 interested individuals; and
				(5)identify cost estimates for any Federal
			 acquisition, development, interpretation, operation, and maintenance associated
			 with the alternatives.
				(c)Applicable
			 LawThe study required under
			 subsection (a) shall be conducted in accordance with section 8 of Public Law
			 91–383 (16 U.S.C. 1a–5; commonly known as the National Park Service
			 General Authorities Act).
			(d)ReportNot later than 3 years after the date on
			 which funds are first made available for the study under subsection (a), the
			 Secretary shall submit to the Committee on Natural Resources of the House of
			 Representatives and the Committee on Energy and Natural Resources of the Senate
			 a report containing the results of the study and any conclusions and
			 recommendations of the Secretary.
			
